DETAILED ACTION
	The instant application having Application No. 17/088,998 file don 11/04/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “..generate public key pairs and identifier pairs and share public values with one another.” It is unclear which entity carries out this limitation.  To expedite prosecution, this limitation is interpreted as being carried out by the group members.

Claim 3 recites the limitation “..an operation of verifying the combined polynomial.” It is unclear if this is supposed to be “..an operation of verifying the combined polynomial & verification data of each group member.”

Claim 7 recites the limitation “..the values generated...” There is a lack of antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Distributed and Dynamic Threshold Group Signature Scheme (Herein after Wang.)
Regarding claim 1, Wang discloses a decentralized group signature method for an issuer-anonymized credential system, the decentralized group signature method comprising: 
(a) an initial system setup operation of defining elements of a group signature method and information that is generated and shared by each group member (at least section 3, operation which defines elements of a group signature, and group public information is generated and published/shared to each group’s founding member); 
(b) an initial group member setup operation (at least section 3, part A, step 2, an operation in which secret share partial and a shared polynomial for each group founding member is computed); 
(c) a group member participation operation of adding a new group member to a group (at least section 3, part B, steps 1-3, an operation in which group member(s) approving admission from a prospective members); 
(d) a group signature operation of putting a group signature on a specific message (at least section 3, part C, operation in which group signature is signed on message m); 
(e) an operation of verifying the group signature (at least section 3, part D, operation in which the group signature is verified); 
(f) an operation of removing anonymity from a group signature for a specific group member with agreement of group members (at least section 3, part E, operation in which the group signature is open to find out who participated in the group signature); and 
(g) an operation of revoking a specific group member with agreement of the group members (section 3, part F, operation in which a malicious or misbehaving member is revoked), 
wherein exclusive authority of a group manager is distributed to the group members (at least section 3, at least part D & F, wherein exclusive authority such as adding and/or revoking members is given/distributed to group members.)

Regarding claim 2, Wang discloses the decentralized group signature method of claim 1. Wang inherently discloses in the operation (a), the group members know the number of initial group members, a quorum required for agreement, public keys of the group members, a hash function, and a commitment generation function, generate public key pairs and identifier pairs, and share public values with one another (at least section 3, part A.)

Regarding claim 3, Wang discloses the decentralized group signature method of claim 1. Wang also discloses the operation (b) comprises: 
an operation of generating a polynomial of each group member (at least section 3, part A, step 2, operation that generates share polynomial); 
an operation of sharing polynomial verification data of each group member (at least section 3, part A, step 2, i.e.: unique and verifiable ID); 
an operation of sharing a polynomial value of each group member (at least section 3, part A, step 2, i.e.: unique and verifiable ID); 
an operation of combining polynomial and verification data of each group member (at least section 3, part A, step 2, i.e.: unique and verifiable ID); and 
an operation of verifying the combined polynomial (at least section 3, part A, step 4, i.e.: ID of group is verified.)

Regarding claim 4, Wang discloses the decentralized group signature method of claim 3. Wang also discloses the operation of generating the polynomial of each group member comprises generating a polynomial used for anonymity removal and a polynomial used for signing (at least section 3, part C, polynomial function with public values Vi, xi.)

Regarding claim 5, Wang discloses the decentralized group signature method of claim 3. Wang also discloses the operation of sharing polynomial verification data of each group member comprises generating a polynomial commitment value for checking integrity of the polynomial and generating and sharing, by each group member, a public parameter (at least section 3, part A, step 2, i.e.: ID.)

Regarding claim 6, Wang discloses the decentralized group signature method of claim 3. Wang also discloses the operation of sharing the polynomial value of each group member comprises calculating a polynomial value for a blind identifier of a group member and verifying the calculated polynomial value (at least section 3, parts C & E equation 8.)

Regarding claim 7, Wang discloses the decentralized group signature method of claim 3. Wang also discloses the operation of combining the polynomial and verification data of each group member comprises combining the values generated by the group members to generate a common group parameter (at least section 3, part A, group public information.)

Regarding claim 8, Wang discloses the decentralized group signature method of claim 1. Wang also discloses the operation (c) comprises: 
an operation of sharing data of each group member for participation of a new group member (at least section 3, part B, step 1); 
an operation of generating a polynomial of the new group member (at least section 3, part B, step 2); and 
an operation of verifying the polynomial of the new group member (at least section 3, part B, step 3.)

Regarding claim 9, Wang discloses the decentralized group signature method of claim 8. Wang also discloses the operation of sharing the data of each group member for participation of the new group member comprises, when a group participation request of the new group member is made using a group member identifier for interoperation with an anonymous authentication system, making responses by the existing group members (at least section 3, part B, step 2, group members who is willing to admit new group member verify and compute IDnew.)

Regarding claim 10, Wang discloses the decentralized group signature method of claim 8. Wang also discloses the operation of generating the polynomial of the new group member comprises generating, by the new group member, a polynomial to be used by the new group member as a group member when the new group member responses from a preset number of members or more (at least section 3, part B, step 3.)

Regarding claim 11, Wang discloses the decentralized group signature method of claim 10. Wang also discloses the operation of verifying the polynomial of the new group member comprises verifying, by the new group member, the polynomial generated by the new group member and specifying a group member who has given a wrong value when the verification fails (at least section 3, part B, step 3.)

Regarding claim 12, Wang discloses the decentralized group signature method of claim 1.  Wang also discloses the operation (d) comprises: 
an operation of generating individual data required for signing (at least section 3, part C, step 1); 
an operation of verifying received individual data (at least section 3, part C, step 2, equation 7); 
an operation of generating a polynomial to be used in checking the number of signed members (at least section 3, part C, step 2, equation 8); 
an operation of combining the received individual data and signing a message (at least section 3, part C); 
an operation of transmitting partial message signature data (at least section 3, part C, equations 9-10); and 
an operation of verifying received partial signature data and generating a signature value (at least section 3, parts C& D.)

Regarding claim 13, Wang discloses the decentralized group signature method of claim 12. Wang also discloses the operation of generating the individual data required for signing comprises: 
selecting, by each group member, a random value (at least section 3, part C, step 1); 
generating, by each group member, individual signature data to constitute a signature (at least section 3, part C, equation 9); and 
transmitting, by each group member, the generated individual signature data to other group members (at least section 3, part C, equation 10.)

Regarding claim 14, Wang discloses the decentralized group signature method of claim 1. Wang also discloses the operation (f) comprises:
sharing information on an abnormal group member (at least section 3, part E); and 
recovering, by each manager, a polynomial, and verifying the recovered polynomial to check user information (at least section 3, part E, steps 1 & 2.)

Regarding claim 15, Wang discloses the decentralized group signature method of claim 14. Wang also discloses the operation (g) comprises revoking a group member who is disclosed in the operation (f) when a preset number of group members or more sign a revoking member list and check a value used by the member to be revoked (at least section 3, part F.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/          Primary Examiner, Art Unit 2438